DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
2.          Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.     Claims 1-13, drawn to a method comprising: receiving, from an aggregator device, a request to initiate a communication session with session information, receiving, from the key store and based at least in part on the TLS certificate, the signature to authenticate the originating number (the method related to fig. 4 and fig. 7) (class/subclass H04W 12/0431 and H04L 63/18).
II.     Claims 14-20, drawn to a method comprising: receiving, from a user equipment, a request to initiate a communication session with session information, requesting, from a certificate repository, a verification status for the digital signature; receiving, from the certificate repository, the verification status for the digital signature, transmitting, to the recipient device, the session information and the status notification (the method related to fig. 5 and fig. 8) (class/subclass H04M 3/42042 and H04M 3/42127).
2.   The inventions are distinct, each from the other because of the following reasons:Inventions I, and II, are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together, or they have different modes of operation, or they have different functions, or they have different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case, the different inventions have different functions and different effects. For example, Invention I providing method for receiving, from an aggregator device, a request to initiate a communication session with session information, receiving, from the key store and based at least in part on the TLS certificate, the signature to authenticate the originating number (the method related to fig. 4 and fig. 7); Invention II related to receiving, from a user equipment, a request to initiate a communication session with session information, requesting, from a certificate repository, a verification status for the digital signature; receiving, from the certificate repository, the verification status for the digital signature, transmitting, to the recipient device, the session information and the status notification (the method related to fig. 5 and fig. 8); Thus, Invention of group I is not required Invention of group II, and each invention has different class/subclass and different figures. That clearly indicates that the three inventions have different functions as well as different effects.
3.   Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventor ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
4.   Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, these inventions are distinct for the reasons given above and the search required for each Group is not required for other Group, and these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper. 
      Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on Monday-Friday from 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/AMAL S ZENATI/Primary Examiner, Art Unit 2651